 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW J. BRIGGS (CABN 294224)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          andrew.briggs@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          )   NO. CR 19-471 HSG
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   NOVEMBER 25, 2019 THROUGH JANUARY 6,
15      v.                                            )   2020 AND ORDER
                                                      )
16 RINGO BUFFIN,                                      )
        a/k/a Richard Nelson,                         )
17      a/k/a Richard Nelon,                          )
        a/k/a Arthur White,                           )
18      a/k/a Richard Buffin,                         )
        a/k/a Buffin Ringo,                           )
19      a/k/a Richard Lee Nelson,                     )
        a/k/a Raymond Buffin,                         )
20      a/k/a Robert Lee Buffin,                      )
        a/k/a Larry Duffin,                           )
21      a/k/a Eric Jackson,                           )
        a/k/a Lamar Buffin,                           )
22      a/k/a Ringo Lee Buffin,                       )
        a/k/a Ringo Lamar Buffin,                     )
23                                                    )
        Defendant.                                    )
24                                                    )

25

26           It is hereby stipulated by and between counsel for the United States and counsel for the
27 defendant Ringo Buffin, that time be excluded under the Speedy Trial Act from November 25, 2019

28 through January 6, 2020.

     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. CR 19-471 HSG                                                                     v. 7/10/2018
 1          At the status conference held on November 25, 2019, the government and counsel for the

 2 defendant agreed that time be excluded under the Speedy Trial Act so that defense counsel, who was

 3 appointed on November 6, 2019, could continue to prepare, including by reviewing discovery already

 4 produced. For this reason and as further stated on the record at the status conference, the parties

 5 stipulate and agree that excluding time until January 6, 2020 will allow for the effective preparation of

 6 counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of

 7 justice served by excluding the time from November 25, 2019 through January 6, 2020 from

 8 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

 9 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

10          The undersigned Special Assistant United States Attorney certifies that he has obtained approval

11 from counsel for the defendant to file this stipulation and proposed order.

12

13          IT IS SO STIPULATED.

14 DATED: November 25, 2019                                       /s/                  ___
                                                         ANDREW J. BRIGGS
15                                                       Special Assistant United States Attorney

16
     DATED: November 25, 2019                                     /s/                ___
17                                                       CHARLES WOODSON
                                                         Counsel for Defendant Ringo Buffin
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. CR 19-471 HSG                                                                    v. 7/10/2018
 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on November 25, 2019 and for good cause shown, the Court finds that failing to exclude the time

 4 from November 25, 2019 through January 6, 2020 would unreasonably deny defense counsel and the

 5 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

 6 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

 7 excluding the time from November 25, 2019 to January 6, 2020 from computation under the Speedy

 8 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and

 9 with the consent of the parties, IT IS HEREBY ORDERED that the time from November 25, 2019

10 through January 6, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

11 3161(h)(7)(A), (B)(iv).

12          IT IS SO ORDERED.

13

14 DATED: 11/26/2019                                      _______________________________________
                                                          HONORABLE HAYWOOD S. GILLIAM, JR.
15                                                        United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. CR 19-471 HSG                                                                      v. 7/10/2018
